DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
Response to Arguments
On page 24 of the Remarks, Applicant contends the Office’s claim interpretation provided for the rejection of claim 1 in the preceding Office Action regarding feature points and control points was not accurate.  Examiner agrees and has removed the claim interpretation statements in the rationale of the rejection of claim 1.  
On pages 25–26 of the Remarks, Applicant contends the prior art does not teach or suggest the feature points as illustrated in Applicant’s Fig. 3-f, which is reproduced in the Remarks.  Examiner disagrees.  As explained in the rejection of claim 1, infra
On pages 25–26 of the Remarks, Applicant contends claim 1 is distinguishable over the prior art because the claimed feature points “are borrowed from a spatially adjacent block (reference block).”  Applicant then goes on to draw all sorts of supposed distinctions between current blocks and prediction blocks.  Regarding Applicant’s first point, the rejection explains that Lim’s paragraphs [0267] and [0269] “teach reference points can share (represent) motion of other reference points as ‘representative motion information’ and those reference points can correspond to the control point of the reference block.”  These sub-block-based affine motion teachings of Lim (alternatively in Huang, ¶ 0025), in combination with Huang’s teaching in paragraph [0024] that affine “motion vectors can be calculated for respective locations and may also be derived based on the motion information of neighboring blocks of the current block,” (emphasis added) teaches or suggests Applicant’s recited feature of “calculating motion information of each subblock in the current block based on the location information and the motion information of the at least two feature points in the reference block.”  
On page 26 of the Remarks, Applicant contends Lim teaches using the motion information of the current block as candidates of motion information of a sub-block of the prediction block.  Applicant avers, “In other words, motion information of the various reference points within each subblock 1610 of the current block 1501 are used as candidates of motion information of a subblock of the prediction block.”  (emphasis in original).  Examiner finds Applicant’s argument is confusing in view of the level of skill in the art.  In the art, prediction blocks are already coded blocks and they are used to code current blocks.  Applicant’s argument seems to suggest it is the other way around, which would turn the whole vernacular of this technology on its head.  Therefore, for reference points in other subblocks of the current block.”  Frankly, Examiner believes this is the better argument Applicant likely intended.  In any event, as explained above, while Examiner agrees Lim’s teachings suggest merely copying “representative motion information” to other reference points within the block, one cannot overlook Huang’s ¶ 0024, which explicitly teaches that motion vectors can be based on motion information from neighboring blocks.  By the way, while the instant application is drawn to affine motions located at feature points within sub-blocks, the concept of copying translational motion information from neighboring blocks was well-established prior to Applicant’s effective filing date.  The issue might be best phrased as whether that concept had been applied to motion information of control points or feature points within blocks or sub-blocks respectively for affine motions (e.g. non-translational motions).  Examiner believes the prior art of record demonstrates that such a combination was obvious prior to Applicant’s effective filing date.  For all the foregoing reasons, Examiner is not persuaded of patentability.  Thus, the rejections are sustained.
On page 26 of the Remarks, Applicant contends Lim is deficient because Lim only calculates motion information for one feature point in a single sub-block, not multiple sub-blocks.  Examiner finds this argument is unreasonable in view of Lim’s Fig. 15, which illustrates multiple sub-blocks are all depicted as having motions emanating from a feature point in the multiple sub-blocks of the block.
On page 27 of the Remarks, Applicant contends, “Nowhere in Lim however discloses any calculation of motion information of at least two control points (vertices) in a spatially adjacent block (reference block) to the current block 1501, where those control points are used in an affine motion model used to predict the spatially adjacent block.”  Examiner disagrees and notes the arguments do not address the rejection’s rationale.  As explained in the rejection, infra, Lim’s ¶ 0225, Fig. 13, and Fig. 14 “teach the control points between a current block and a reference block (denoted v and v’ respectively) are mapped to each other for affine motion prediction.”  Because the arguments do not explain error in that finding, the argument is unpersuasive of error.  Accordingly, the rejections are sustained.
Examiner incorporates herein prior Responses to Arguments.
Other claims are not argued separately.  Remarks, 26.
Allowable Subject Matter
Claims 9, 11, 12, 22, 24, and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner was unable to find a teaching or suggestion in the prior art relating to the vector calculations recited therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8, 10, 13–21, 23, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2019/0124332 A1) and Huang (US 2017/0214932 A1).
Regarding claim 1, the combination of Lim and Huang teaches or suggests a method of picture prediction, comprising: determining a reference block of a current block, wherein the reference block and the current block are spatially adjacent (Examiner finds spatially adjacent reference blocks are just a special case of temporal reference blocks, e.g. intra block copy; Lim, ¶ 0011:  teaches the motion information from a spatially adjacent neighboring block can be used to derive motion information for the current block; Lim, Fig. 13; see also Huang, ¶ 0008:  teaching the affine parameters from a neighboring block are used for the current block), and the reference block is predicted by using an affine motion model (While one skilled in the art would understand Lim’s use of control points and the discussion of affine transformation would teach using an affine motion model for higher order prediction ; obtaining location information and motion information of at least two feature points in the reference block (Huang, ¶ 0007:  teaches control points (Applicant’s locations) are defined for attaching motion vectors (Applicant’s motion information) thereto for characterizing the affine motion (transformation) of the reference block; Lim, ¶ 0040, ¶ 0223, and Fig. 13:  teach the selection of location information of control points to characterize affine motion of the reference block with respect to the currently coded block), wherein the at least two feature points are located in at least two respective subblocks (Examiner notes this amended feature, dated 05/18/2021, is interpreted in view of Applicant’s Remarks of the same date and the Remarks’s reference to Fig. 3-f of the Application; Like Applicant’s Fig. 3-f, Lim’s Fig. 16 and ¶ 0267 teach 1601d can be a reference point for motion information for all the subblocks of a reference block; In other words, Applicant’s feature points depicted in Applicant’s Fig. 3-f are identical to prior art Lim’s 1601d; As Lim, ¶ 0269 explains, the subblock in Fig. 16 should be understood to be one of the subblocks of the block depicted in Fig. 15; Note the feature points in Lim’s Fig. 15 are from center positions and “are located in at least two respective subblocks” identical to Applicant’s Fig. 3-f) of the reference block in which at least two control points in the reference block are located, the at least two control points are used in the affine motion model used for reconstructing the reference block (Examiner notes Applicant’s feature points are reference points for subblocks and Applicant’s control points are vertices for the block; Lim, Fig. 15:  depicts vertices (control points) V0 and V1 in the block as well as centrally , and motion information of a subblock of the reference block in which a feature point is located is obtained based on motion information of a corresponding feature point, wherein the motion information of the corresponding feature point is used as the motion information of the subblock of the reference block in which the feature point is located (see explanation, supra, regarding Lim’s Figs. 15 and 16 and the feature points of subblocks representing motion of the subblock in which the feature point is located); calculating motion information of each subblock in the current block based on the location information and the motion information of the at least two feature points in the reference block (Examiner notes “motion” requires a displacement between two locations; Lim, ¶ 0224:  teaches the motion vector (i.e. motion information) of the current block for a control point can be generated using the motion information from a reference block; While Lim’s ¶ 0224 is not drawn to subblocks or feature points, Examiner notes the concept applies to feature points and subblocks in view of later teachings in the Lim publication; As explained, supra, the claimed feature points are Lim’s reference points for subblocks; Lim, ¶¶ 0267 and 0269:  teach ; and performing motion compensation prediction on each subblock in the current block based on the motion information of each subblock in the current block, to obtain a prediction block of the current block (Lim, ¶¶ 0036:  teaches the invention (using affine motion of control points to generate more accurate predictions) is used motion compensation; see also Huang, ¶ 0027); wherein the feature point is in a central location of the subblock of the reference block in which a control point in the reference block is located, and the feature point is a pixel in the central location of the subblock in which the feature point is located (Lim, ¶ 0017:  teaches the control point’s location within a sub-block determines the motion of the sub-block; Lim Fig. 16 and ¶ 0267:  teaches the reference point can be a centerpoint of the sub-block; see also Lim, Fig. 15 and ¶ 0269:  illustrating the reference points are centrally located in each subblock of the block).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lim, with those of Huang, because both references are drawn to the same field of endeavor, because both references are drawn to adding higher order techniques, such as affine motion, to improve reference block prediction, and because such a combination as 
Regarding claim 2, the combination of Lim and Huang teaches or suggests the method according to claim 1, wherein calculating motion information of each subblock in the current block comprises:  calculating motion information of the at least two control points used in the affine motion model used to predict the reference block of the current block, and calculating the motion information of each subblock in the current block based on location information of each subblock in the current block and the motion information and location information of the at least two control points used in the affine motion model used to predict the reference block of the current block (Lim, ¶ 0017:  teaches the control point’s location within a sub-block determines the motion of the sub-block; Lim Fig. 16 and ¶ 0267:  teaches the reference point can be a centerpoint of the sub-block; Lim, ¶ 0268:  teaches the selection of the appropriate motion information is determined on a sub-block-by-sub-block basis such that the location of the sub-block informs which control points in the reference block are used to derive motion information for the feature points of the current sub-block; see also treatment of claim 1).
Regarding claim 3, the combination of Lim and Huang teaches or suggests the method according to claim 1, wherein the location information of the feature point in the reference block is obtained by offsetting location information of the control point in the reference block in the following manner: (x',y')=(x+a,y+b), (x,y) are coordinates of a control point in the reference block, (x',y') are coordinates of a feature point in a subblock in which the control point whose coordinates are (x,y) in the reference block is located, a is a horizontal offset, b is a vertical offset, and a and b are not equal to 0 (Examiner notes the claimed formulaic representations merely describe in mathematical terms the spatial location of the blocks as described in the prior art; Lim, ¶ 0211:  teaches the reference coordinates are denoted (x’, y’) and the current block coordinates are denoted (x, y); see also Lim, Figs. 13 and 14:  similarly denoting the current block and reference block using v and v’ to illustrate feature points and control points respectively).
Regarding claim 4, the combination of Lim and Huang teaches or suggests the method according to claim 1, wherein the at least two control points in the reference block comprise at least two of an upper left vertex, an upper right vertex, a lower left vertex, and a lower right vertex of the reference block, and when location coordinates of the upper left vertex of the reference block are (x.sub.0,y.sub.0), a width of the reference block is w, and a height of the reference block is h, [ ( x 1 , y 1 ) = ( x 0 + w , y 0 ) ( x 2 , y 2 ) = ( x 0 , y 0 + h ) ( x 3 , y 3 ) = ( x 0 + w , y 0 + h ) ##EQU00023## wherein (x.sub.1,y.sub.1) are coordinates of the upper right vertex of the reference block, (x.sub.2,y.sub.2) are coordinates of the lower left vertex of the reference block, and (x.sub.3,y.sub.3) are coordinates of the lower right vertex of the reference block 
Regarding claim 5, the combination of Lim and Huang teaches or suggests the method according to claim 1, wherein the at least two feature points comprise feature points whose coordinates are respectively (x.sub.0',y.sub.0') and (x.sub.1',y.sub.1') in the reference block, wherein [ ( x 0 ' , y 0 ' ) = ( x 0 + N 1 / 2 , y 0 + N 2 / 2 ) ( x 1 ' , y 1 ' ) = ( x 1 - N 1 / 2 , y 0 + N 2 / 2 ) , or [ ( x 0 ' , y 0 ' ) = ( x 0 + N 1 / 2 , y 0 + N 2 / 2 ) ( x 1 ' , y 1 ' ) = ( x 0 + w - N 1 / 2 , y 0 + N 2 / 2 ) , ##EQU00024## wherein N.sub.1 is a width of the subblock in which the control point in the reference block is located, N.sub.2 is a height of the subblock in which the control point in the reference block is located, (x.sub.0,y.sub.0) are coordinates of a control point in a subblock in which the feature point (x.sub.0',y.sub.0') in the reference block is located, (x.sub.1,y.sub.1) are coordinates of a control point in a subblock in which the feature point (x.sub.1',y.sub.1') in the reference block is located, and W is the width of the reference block 
Regarding claim 6, the combination of Lim and Huang teaches or suggests the method according to claim 1, wherein the at least two feature points comprise feature points whose coordinates are respectively (x.sub.0',y.sub.0'), (x.sub.1',y.sub.1') and (x.sub.2',y.sub.2') in the reference block, wherein [ ( x 0 ' , y 0 ' ) = ( x 0 + N 1 / 2 , y 0 + N 2 / 2 ) ( x 1 ' , y 1 ' ) = ( x 1 - N 1 / 2 , y 1 + N 2 / 2 ) ( x 2 ' , y 2 ' ) = ( x 2 + N 1 / 2 , y 2 - N 2 / 2 ) , or [ ( x 0 ' , y 0 ' ) = ( x 0 + N 1 / 2 , y 0 + N 2 / 2 ) ( x 1 ' , y 1 ' ) = ( x 0 + w - N 1 / 2 , y 0 + N 2 / 2 ) ( x 2 ' , y 2 ' ) = ( x 0 + N 1 / 2 , y 0 + h - N 2 / 2 ) , ##EQU00025## wherein N.sub.1 is a width of the subblock in which the control point in the reference block is located, N.sub.2 is a height of the subblock in which the control point in the reference block is located, (x.sub.0,y.sub.0) are coordinates of a control point in a subblock in which the feature point (x.sub.0',y.sub.0') in the reference block is located, (x.sub.1,y.sub.1) are coordinates of a control point in a subblock in which the feature point (x.sub.1',y.sub.1') in the reference block is located, (x.sub.2,y.sub.2) are coordinates of a control point in a subblock in which the feature point (x.sub.2',y.sub.2') in the reference block is located, w is the width of the reference block, and h is the height of the reference block (Examiner notes the claimed formulaic representations merely describe in mathematical terms the spatial location of the blocks as described in the prior art; Examiner further notes that the feature points for the current block are defined in term of sub-block positions; Lim, Fig. 16 shows possibilities for feature points in the current sub-block, wherein the upper corner of Fig. 16 could correspond to a quad-tree partition of the block; Lim, ¶ 0243:  explains the number of sub-blocks in Fig. 15 is illustrative only; In the case of only one level of quad-
Regarding claim 7, the combination of Lim and Huang teaches or suggests the method according to claim 1, wherein the at least two feature points comprise feature points whose coordinates are respectively (x.sub.0',y.sub.0'), (x.sub.1',y.sub.1'), (x.sub.2',y.sub.2'), and (x.sub.3',y.sub.3') in the reference block, wherein [ ( x 0 ' , y 0 ' ) = ( x 0 + N 1 / 2 , y 0 + N 2 / 2 ) ( x 1 ' , y 1 ' ) = ( x 1 - N 1 / 2 , y 1 + N 2 / 2 ) ( x 2 ' , y 2 ' ) = ( x 2 + N 1 / 2 , y 2 - N 2 / 2 ) ( x 3 ' , y 3 ' ) = ( x 3 - N 1 / 2 , y 3 - N 2 / 2 ) , or [ ( x 0 ' , y 0 ' ) = ( x 0 + N 1 / 2 , y 0 + N 2 / 2 ) ( x 1 ' , y 1 ' ) = ( x 0 + w - N 1 / 2 , y 0 + N 2 / 2 ) ( x 2 ' , y 2 ' ) = ( x 0 + N 1 / 2 , y 0 + h - N 2 / 2 ) ( x 3 ' , y 3 ' ) = ( x 0 + w - N 1 / 2 , y 0 + h - N 2 / 2 ) , ##EQU00026## wherein N.sub.1 is a width of the subblock in which the control point in the reference block is located, N.sub.2 is a height of the subblock in which the control point in the reference block is located, (x.sub.0,y.sub.0) are coordinates of a control point in a subblock in which the feature point (x.sub.0',y.sub.0') in the reference block is located, (x.sub.1,y.sub.1) are coordinates of a control point in a subblock in which the feature point (x.sub.1',y.sub.1') in the reference block is located, (x.sub.2,y.sub.2) are coordinates of a control point in a subblock in which the feature point (x.sub.2',y.sub.2') in the reference block is located, (x.sub.3,y.sub.3) are coordinates of a control point in a subblock in which the feature point (x.sub.3',y.sub.3') in the reference block is located, w is the width of the reference block, and h is the height of the reference block (Examiner notes the claimed 
Regarding claim 8, the combination of Lim and Huang teaches or suggests the method according to claim 5, wherein calculating the motion information of each subblock in the current block based on the location information and the motion information of the at least two feature points in the reference block comprises: calculating the motion information of each subblock in the current block based on the location information and the motion information of the at least two feature points in the reference block and location information of each subblock in the current block (Lim, ¶ 0268:  teaches the selection of the appropriate motion information is determined on a sub-block-by-sub-block basis such that the location of the sub-block informs which control points in the reference block are used to derive motion information for the feature points of the current sub-block).
Regarding claim 10, the combination of Lim and Huang teaches or suggests the method according to claim 5, wherein calculating the motion information of each subblock in the current block based on the location information and the motion information of the at least two feature points in the reference block comprises: calculating, based on the location information and the motion information of the at least two feature points in the reference block, motion information of at least two control points used in an affine motion model used for the current block; and calculating the motion information of each subblock in the current block based on location information of each subblock in the current block and the motion information and location information of the at least two control points used in the affine motion model used for the current block (Lim, ¶ 0268:  teaches the selection of the appropriate motion information is determined on a sub-block-by-sub-block basis such that the location of the sub-block informs which control points in the reference block are used to derive motion information for the feature points of the current sub-block; see also treatment of claim 1).
Regarding claim 13, the combination of Lim and Huang teaches or suggests the method according to claim 1, wherein the method is applied to a video coding process or a video decoding process (Lim, ¶ 0001:  teaches video encoding/decoding).
Claim 14 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15
Claim 16 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 17 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 18 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 19 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 20 lists the same elements as claim 7, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 21 lists the same elements as claim 8, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 23
Claim 26 lists the same elements as claim 13, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 13 applies to the instant claim.
Claim 27 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (US 2018/0234697 A1) teaches an affine motion model (¶ 0189).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J HESS/Primary Examiner, Art Unit 2481